                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CARLA COUNTS,                     )
                                  )
        Plaintiff,                )
                                  )
v.                                )                     Case No. CIV-19-678-G
                                  )
HEALTH CARE SERVICE               )
CORPORATION, a mutual legal       )
reserve company, d/b/a BLUE CROSS )
AND BLUE SHIELD OF OKLAHOMA )
et al.,                           )
                                  )
        Defendants.               )

                                        ORDER

       On June 14, 2019, Plaintiff Carla Counts filed a Motion to Dismiss for Non-Joinder

of Indispensable Party (Doc. No. 51), requesting that the Court dismiss this action without

prejudice under Rules 19(b) and 41(a)(2) of the Federal Rules of Civil Procedure.

       Because no defendant has answered or moved for summary judgment, Plaintiff’s

motion operates as a dismissal of this lawsuit “without a court order.” See Fed. R. Civ. P.

41(a)(1)(A)(i); Janssen v. Harris, 321 F.3d 998, 999-1001 (10th Cir. 2003) (holding that

order of dismissal was a nullity because “under Rule 41(a)(1)(i) [now Rule 41(a)(1)(A)(i)],

a plaintiff has an absolute right to dismiss without prejudice and no action is required on

the part of the court”); see also De Leon v. Marcos, 659 F.3d 1276, 1283 (10th Cir. 2011)

(explaining that, unlike an answer or a motion for summary judgment, a motion to dismiss

does not preclude unilateral dismissal under Rule 41(a)(1)(A)(i)); 9 Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 2363 (3d ed. 2019) (“[A] notice in
the form of a motion is sufficient.”). The filing of a Rule 41(a)(1)(A)(i) notice “closes the

file” and “the court has no role to play.” Janssen, 321 F.3d at 1000 (internal quotation

marks omitted).

       This action therefore is deemed dismissed without prejudice effective June 14, 2019.

See Fed. R. Civ. P. 41(a)(1)(B).

       IT IS SO ORDERED this 19th day of September, 2019.




                                             2
